OPINION OF THE COURT — by
Chief Justice TURNER.
Debt on specialty — plea, payment; bill of exceptions to charge of court. ‘
*487When plaintiff declared on this note, payable to a mercantile firm; and set forth the name of the firm, and described the note, the plea of payment admitted the note as described; even in case, on such a note, without seal, the law would be the same, unless defendant pleaded non assumpsit on oath, than plaintiff would have to prove the eriecutioB of the note. Que-sce — -Whether ho need prove more?